Exhibit 10.2

 

[g99511kci001.jpg]

 

April 18, 2012

 

Robert Mayson

c/o RealD Inc.

100 N. Crescent Dr., Suite 200

Beverly Hills, CA 90210

 

Re: Secondment To RealD Europe Limited

 

 

Dear Bob:

 

I write to confirm the revised terms and conditions of your employment with
RealD Inc. (“the Company”) to cover your secondment to RealD Europe Limited
(“the Host Company”).  Your existing terms and conditions of employment with the
Company dated May 25, 2010 (as amended on April 18, 2012) (the “US Terms and
Conditions”) will continue to apply unless expressly superseded by the contents
of this letter (“the Secondment Letter”).

 

At the end of your secondment, this Secondment Letter will cease to have effect
and you will revert to the US Terms and Conditions.

 

1.                                    SECONDMENT

 

1.1                               You will serve as Managing Director, RealD
Europe and EVP Cinema EMEA with the Host Company.  This secondment will commence
as of the date hereof, or as soon as is reasonably practicable thereafter, and
is anticipated to last until (x) March 30, 2013 if the US Terms and Conditions
expire on March 31, 2013, (y) March 30, 2014 if the US Terms and Conditions
expire on March 31, 2014 or (z) March 30, 2015 if the US Terms and Conditions
expire on March 31, 2015.  However, the Company may, at its discretion,
terminate this secondment before the expiry of that period in accordance with
the provisions of the US Terms and Conditions.

 

1.2                               During the period of this secondment, you will
remain employed by the Company, but your services will be temporarily seconded
to the Host Company.  You will be based at the offices of the Host Company at
Hemel Hempstead.

 

2.                                    REMUNERATION

 

2.1                               You will continue to receive your remuneration
and benefits from the Company, in accordance with the US Terms and Conditions,
except as otherwise stated below:

 

(a)                                  Your salary will be $400,000 per annum,
payable in accordance with the Company’s standard payroll procedures AND less
all applicable withholdings and deductions.  For the avoidance of doubt, this
salary is inclusive of any fees to which you may be entitled to as a director of
RealD Europe Limited.

 

(b)                                 You will not be eligible to receive
Company-sponsored benefits, including but not limited to group health benefits,
401(k) retirement benefits and PTO.  You will

 

1

--------------------------------------------------------------------------------


 

instead be eligible for the following in accordance with the rules and
procedures of the Host Company:

 

(i)                                   25 days’ paid holiday, in addition to all
Bank and Public holidays normally observed in England, to be taken at such times
as are agreed with the Board of directors of the Host Company;

 

(ii)                                Statutory sick pay (“SSP”), if you are
eligible to receive it under the legislation and regulations from time to time
in force; and

 

(iii)                             Participation in the Host Company’s Group
Personal Pension Scheme, details of which can be obtained from Lori Pettlon. 
There is no pension contracting-out certificate in force in relation to your
employment.

 

2.2                                 For the avoidance of any doubt, you will
continue to be eligible to receive a bonus in accordance with the US Terms and
Conditions, but you will not be eligible for any bonus or other incentive
programs offered by the Host Company.

 

2.3                                 The Host Company will be responsible for
reimbursing to you all business expenses reasonably and properly incurred on
Host Company business.  You should follow the applicable procedure of the Host
Company for the reimbursement of such expenses.

 

2.4                                 The Company or the Host Company, as
applicable, shall have the right to withhold and deduct from any payment
hereunder any foreign, federal, state or local taxes of any kind required by law
to be withheld with respect to any payment to you.

 

3.                                      RELOCATION EXPENSES

 

3.1                                 The Company will reimburse you for actual,
reasonable relocation expenses incurred in your relocation from the United
States to the United Kingdom for the purposes of this Secondment, to a maximum
of $35,000 gross (the “Relocation Expenses”), always in accordance with the
Company’s reimbursement policies then in effect and subject to:

 

(a)                                  the Relocation Expenses being incurred
after the Commencement Date and before May 30, 2012; and

 

(b)                                 you submitting a request for reimbursement
with appropriate documentation and receipts by June 15, 2012 (the “Reimbursement
Request”).

 

3.2                                 Subject to compliance with Clauses 3.1(a) -
(b) above, the Relocation Expenses will be paid to you within 60 days of receipt
of the Reimbursement Request, less any applicable deductions.

 

4.                                      WORK PERMITS

 

It is a condition of your acceptance of this secondment that you are eligible to
work in the United Kingdom.  The Company may require you to provide proof of
your eligibility to work in the United Kingdom, and reserves the right to
immediately terminate this secondment if, for any reason, you are no longer
entitled to reside or work in the United Kingdom.

 

5.                                      CONFIDENTIALITY, INTELLECTUAL PROPERTY
AND POST-TERMINATION OBLIGATIONS

 

The RealD Employee Invention Assignment and Confidentiality Agreement which you
signed on May 25, 2010, and Clauses 12 (Confidentiality), 13 (Intellectual
Property, Inventions and Patents) and 14 (Post-Termination Obligations) and
Schedule 2 of your contract of employment with RealD Europe Limited dated
November 2008 shall continue to

 

2

--------------------------------------------------------------------------------


 

apply for the duration of the Secondment, save that references to the
“Employment” in Clauses 12 and 13 and in Schedule 2 shall be deemed to mean your
employment with RealD Inc. under the US Terms and Conditions.

 

6.                                      HOST COMPANY’S RULES AND PROCEDURES

 

During the period of your secondment, you will comply with the rules,
procedures, working practices and policies of the Host Company.  You will be
subject to the day to day management and control of the Host Company, from whom
you will take instructions.  You will report to the Company’s President,
Worldwide Cinema, or such other person as shall be notified to you.

 

7.                                      GRIEVANCE PROCEDURE

 

If you have any grievance relating to your secondment you should raise this in
the first instance with the Board of Directors of the Host Company, which will
deal with the matter by discussion and majority decision of those present and
voting (you will not be entitled to vote on that issue).

 

8.                                      RETURN OF PROPERTY

 

On termination of this secondment, you shall forthwith return to the Host
Company in accordance with its instructions all equipment, correspondence,
records, specifications, software, models, notes, reports and other documents
and any copies thereof and any other property belonging to the Host Company
(including, but not limited to, keys, credit cards, equipment and passes) which
are in your possession or under your control.

 

9.                                      GOVERNING LAW

 

9.1                                 The construction, validity and performance
of this letter and all non-contractual obligations (if any) arising from or
connected with this letter shall be governed by the laws of England.

 

9.2                                 Each party irrevocably agrees to submit to
the exclusive jurisdiction of the courts of England over any claim or matter
(including any non-contractual claim) arising under or in connection with this
letter.

 

Would you please confirm your agreement to the terms of this secondment by
signing and dating the duplicate copy of this letter, in the space provided.

 

Yours sincerely

 

 

/s/ Michael V. Lewis

 

Michael V. Lewis

 

For and on behalf of RealD Inc.

 

 

 

I agree to the terms and conditions of my secondment to RealD Europe Limited in
accordance with this Secondment Letter.

 

 

/s/ Robert Mayson

 

Robert Mayson

 

 

3

--------------------------------------------------------------------------------